Title: Enclosure: Sketch of the State of Affairs in France, 23 June 1795
From: Monroe, James
To: 



EnclosureSketch of the State of Affairs in France

Dear Sir
Paris 23. June 1795.

Your first enquiry will be, upon what basis does the revolution rest? Has it yet weathered the storms that have beaten against it, and taking all circumstances into view that merit consideration, is there ground for a well founded hope that it will terminate happily for France and of course for mankind? I will give you concisely the actual state of things, by comparing which with those great events which have preceeded and are known every where, you will be enabled to form as correct a judgment upon that point as can now be formed upon it.
To say that the Convention maintains its authority over the whole interior of the republick, notwithstanding its late difficulties, would give you but a superficial view of the subject, without developping in some degree the nature and probable consequences of those difficulties. Internal convulsions where they happen try the strength of parties, and demonstrate what their real object is, as well as that of the society in general, in regard to the points in controversy. Fortunately such have happened here, and of a character to furnish respectable data whereon to calculate not only the strength of parties, but likewise the probable issue of the revolution itself. Fortunately, permit me to say, for as political  truths depend upon experiment, so we have reason to rejoice in those experiments which prove what it is the wish and the interest of mankind to see proven.
Within less than two months past I have seen the Convention twice assailed by a considerable force and which was in the latter instance armed, and upon both those occasions, have seen that force foiled, in the first without the effusion of blood, and in the second by the death of one man (Ferrand a deputy) only. Many circumstances too were combined to make those mov’ments formidable and to create a belief that they would shake the revolution, if there existed in the society a force able and willing to shake it: for the first took place at the moment when the city was agitated by a twofold crisis of famine, and the trial of Billaud de Varennes, Collot d’herbois and Barrere, leading members of the mountain party: and the second, when the famine was at the height and the distress of the people beyond what was ever seen on our side of the Atlantick. For several hours on both days, the proceedings of the Convention were interrupted, and on the last the rioters were in absolute possession of the hall and in a great measure of the government itself: so that in truth the superiority of active force was on their side, and danger only on the side of the members and the friends of the government. At such a moment as this, when the functions of the government were suspended, or exercised by the insurgents only, there was surely a fair opportunity for those who were in favor of a change, to pronounce themselves on that side: and the presumption is reasonable that all those who were in favor of it, or at least who were willing to hazard any thing in support of it, did pronounce themselves on that side. It was the epoch upon which foreign powers and the royalists had fixed their attention and upon which it was understood they would unite their efforts to bring about a counter-revolution nor was there any army at hand or other force to oppose the enterprize than the citizens of Paris itself. Upon a fair appeal therefore to the interest and the wishes of the inhabitants of this city, the issue was put, and the experiment in both cases and particularly the last proved what the strength of those who were for a counter revolution was, comparatively with that of those against it, like that of an infant against Hercules. Upon the first occasion the commotion was crushed, before the movers in it got the ascendancy, but upon the second it was otherwise, so that their force was fairly ascertained and shewn to be nothing.
Nor was the issue more unfavorable to royalty, if we may judge from what appeared, than the success of the party would have been if it had succeeded: for the principle upon which the mov’ment was undertaken by the great mass of those who acted in it, was not to favor royalty but to oppose it, being impressed with an opinion that the prevailing party were disposed to reestablish that species of government, and against which they declared themselves affirming that their object was, liberty to the patriots (the members of the mountain party who were under prosecution) and the establishment of the constitution of 1793, and which certainly has in it, none of the attributes of royalty.
In the course of these commotions the royalists did not display themselves to advantage: they shewed neither enterprize nor decision. In the commenc’ment they were active by intrigue only, fomenting, by all the means in their power, the discontents of the laborious poor, and which proceeded from the famine which oppressed them, contrasting their present distress with the abundant ease of former times &c &c, but when the moment of danger arrived, they took no part so as to make themselves responsible in case the effort failed. And upon the latter occasion, when the party got possession of the Convention and began  for a while to rule, and were about to reestablish terrorism and not royalty, the royalists shifted their ground in a moment and became very vociferous against popular commotions, and equally pathetic in suport of the Convention and of the law, which a few hours before they disdained and endeavoured to subvert. In truth they saw that their own safety was involved in that of the Convention, and in consequence became interested in the welfare of that body from the strongest of all possible motives, a regard for themselves.
Upon the whole therefore I am of opinion that these mov’ments have tended rather to strengthen than to weaken the foundation of the revolution, for they have shewn that the mountain party which so long governed France, altho’ it has latterly lost its influence, has not abandoned its principles, and that if it had recovered its authority it would not have introduced royalty but on the contrary a greater degree of rigor against the royalists than humanity allows, or the present preponderating party is disposed to exercise. Of this truth even the avowed royalists are already admonished; is it not therefore reasonable to conclude that those who were before wavering what part to take will for the future, cease to hesitate.
But you will ask is there not a party in the Convention itself favorable to monarchy, are not some of the leading members in the preponderating party inclined to that system of government? If the fact were so, these late mov’ments would have a tendency to check that bias: but I have no reason to think that the fact is so, with many I am personally acquainted, and from what I have seen of their conduct, for sometime past, in publick and in private life, I can assure you that whilst I have nothing to say against any of these members, I consider many of them as among the most enthusiastic admirers and advocates of the publick liberty that I have ever known. I have seen them too in situations where it was impossible to dissemble. Time and circumstances, it is true, may produce changes, and against which I do not pretend to reason: I only argue from data within my view, and deduce those consequences from them which according to the ordinary course of events are probable. So much then upon the state of parties and their respective views, and by which it appears that the publick liberty will not be endangered under the auspices of either.
In other respects the prospect has become more favorable to a happy termination of the revolution than was heretofore promised. The people of France may conquer their liberties and merit to be free, but without a good government it will be impossible to preserve them. This truth has latterly been more deeply impressed upon the Convention than it formerly was, and in consequence the attention of that body seems now to be principally turned to that object, a committee consisting of 11. members having been appointed for more than six weeks past, to report what changes it will be necessary in their judgment to make in the existing one of 1793 and whose report is daily expected. It is believed that this committee will propose some important changes in that constitution and that the Convention will adopt them, such as a division of the legislature into two branches &c. after the model of the American constitutions. I have heard many deputies confer on this subject and who were unanimous in favor of this change, and which is certainly of greater importance to the preservation of their liberty than any other that has been spoken of. As soon as this report is presented I will transmit it to you.
The external view is still more favorable. The atchievements of the last campaign surpassed everything that the modern world has witnessed: in every quarter  their arms were tryumphant, but where the greatest danger pressed there the grandeur of their exploits was most conspicuous. Spain and Holland bear testimony in favor of this assertion, for the close of the campaign left the republick in possession of extensive territories belonging to the former, and of the whole of the latter. The armies of the Emperor too were often beaten and finally forced to abandon the field. Those of Prussia experienced upon several occasions the like fate; and as for the British, they retreated, till they came back upon sea, where hurrying on board the ships that were prepared to receive them they took their flight upon that element upon which alone they could hope for safety. From these successes you have already seen that France has gained the most solid and durable advantages. From an enemy Holland has become a friend and ally. In that country the government only was conquered, and by whose conquest the people became free: for upon the ruins of the miserable oligarchal tyranny which reigned there, we find a sister republick reared, marshalled by the side of France, and preparing to fight with her for the common liberty of the two people. Prussia has withdrawn from the war and is now in the closest amity with France. Spain is negotiating and will probably soon have peace. Austria is known to wish it, and England has absolutely made overtures secretly thro’ the medium of Sr. Fk. Eden, whilst the ostensible object of his mission was an exchange of prisoners only. Exploits like these become a free people, nor are any but a free people able to perform them.
Such was the actual state of things when the campaign was lately opened on the part of France by the atchiev’ment of Luxembourg, one of the best fortified and strongest posts in the world. The siege was closely continued for more than six months, and finally suceeded after the provision was exhausted, and it was seen that the coalised powers could not raise it. At this post 12.000 men were taken with great amount in cannon and other warlike stores. Upon Mayence the whole pressure now is, nor is it probable that that garrison will long be able to sustain itself. Upon Spain also some recent advantage has been gained: indeed it is well-known that the troops of this republick can make what impression they please in that quarter.
Under these circumstances it is not probable that the war will be long continued upon the continent. The coalised powers have latterly placed their only hope, in the possibility of a counter-revolution here, upon account of the dissentions in the publick councils, and the scarcity of bread: but the late events and which I have already communicated, will shew how unproductive a resource the former has been and promises to be; and the revolution of a few weeks only, within which space the harvest will ripen, will I think likewise demonstrate that the latter was not less so. The war then will soon be narrowed to a contest between this republick and England, I mean such is the present prospect, and this will of course be a maritime one only, unless the former succeeds and in which case, the government of England will be conquered as that of Holland was. Among the maritime powers there is not one (unless Russia forms an exception and which is not absolutely certain) which does not wish to see the naval force of England broken or at least greatly diminished: whereas on the side of France there is Holland already embarked and Denmark and Sweden are unquestionably in the same interest; nor is it improbable that past and present injuries may force them to declare in support of it, for latterly the orders of the 6th. of Novr. have been revived by the Ct. of St. James, for seizing all neutral vessels laden with provision for France and under which many have been seized  of theirs as well as ours. It is likewise probable that Spain will eventually be on the same side, for as she wishes not only to get rid of the war, but to revive with France her antient connection, and which contains on the part of France a guarantee of the Spanish possessions in So. America, and which it will otherwise be difficult to accomplish, I cannot well perceive how Spain will be able to avoid declaring herself on the side of France. Such is the external and internal state of things, and upon which you will be able to form your own conjecture, of the probable issue.
But you demand what ground does America occupy upon this great and interesting scene of affairs? How does she stand in the estimation of her generous and victorious Ally? As we were never called on to bear a part in the controversy upon the issue of which ours as well as her liberty was dependant, but were left to enjoy in peace the abundant fruits of our industry, whilst she defied the storm alone, I am not surprized that you should feel solicitous upon this point. A few lines will give the sketch you wish. Preceding unfavorable impressions, and which were known to exist, were erased by the declarations of the present Minister when he was introduced into the Convention, supported by the documents which he presented, and upon which basis the antient and close amity which had formerly subsisted was rapidly reviving and growing up. Some changes of importance were accomplished in our commercial affairs with this republick, and in particular the treaty of amity and commerce, which in pursuit of the policy of England had been violated, was put in activity, and whereby our trade is not only free in every article (strict contraband excepted) and to every country even to England herself, altho’ it furnishes her with the most productive means for the support of the war, but likewise the trade of England is protected under our flag, and whilst it yields no protection to that of France. Such was the actual state of things when the report of Mr. Jay’s treaty with the English government transpired and by which it was circulated that a new connection was formed between the United States and that power, beneficial to the latter and probably hurtful to France. This report operated like a stroke of thunder and produced upon all France amazement. What the treaty really is, is not yet known, but most certainly the bias in our favor has been greatly diminished, nor is it possible that the cordiality should be great under such circumstances. If the treaty is rejected, or contains in it nothing strictly objectionable, in either case we shall stand well here: but if it is adopted and does contain any thing which a just criticism can censure, be assured we shall hear from this government in terms of reproach. By this time you know what the treaty is, and therefore know according to its fate in what light we shall be considered here. If the treaty is not precisely what we wished it to be, most certainly the most favorable opportunity that was ever offered to make a good one, has been thrown away: for as France was successful, and a good understanding subsisted between us and France, it was really in our power to dictate what terms we pleased, provided we could make the English government believe that in any event we would take part against it. Accomplishing that point, every thing would have been accomplished; for of all possible calamities with which they are threatened, a war with us is that which they most dread: not so much indeed from the fear of our maritime force, as the effect it would produce upon their commerce, by which alone they are enabled to support a war. Such was the actual state of things at the time this treaty was formed, but a new scene has since been opened and which will shew how little confidence  we ought to place in treaties with that power. For latterly and as I presume in violation of that treaty the same system of depredation and of plunder has been recommenced.
By the above hasty but true picture of affairs here you will perceive that this republick is rapidly rising or rather has already obtained a decided preponderance not only in the scale of Europe but indeed in that of human affairs. Having combatted alone and with success all the great powers of Europe, the superiority of her strength over theirs, at least whilst that of the latter is weilded by the heavy and expensive governments which exist there, is well established. Nor is it probable that this superiority will be soon diminished especially when it is considered that the revolution of the one is approaching fast to a happy close, under a government founded upon principles which when completed and resting firm, must cause a similar revolution every where. To stand well with this republick is therefore now the interest of all nations, nor indeed do any of them seem at the present moment to entertain a contrary opinion: for they have all made approaches and shewn their solicitude for peace, notwithstanding they know the danger that will probably overwhelm them in that event and especially if France gets a good government, since they deem that danger more remote and less terrible than the one which immediately threatens under the pressure of the French arms. Upon every principle therefore it were greatly to be regretted, if America should lose in any degree the ground upon which she hath heretofore stood in the estimation of her ally.

